Exhibit 10.2


CONSULTING AGREEMENT


This Consulting Agreement ("Agreement") is made as of the 4th day of August,
2016 ("Effective Date"), by and between LivaNova France SAS ("Company") and
Michel Darnaud ("Consultant").


WHEREAS, Consultant has served as President of Company's Cardiac Surgery
Business Unit since February 2008 and has extensive experience, skills and
knowledge with respect to both Company's business operations and the cardiac
surgery field generally, all of which are valuable in connection with Company's
ongoing business; and


WHEREAS, following Consultant's separation from employment with the Company,
Company desires to retain Consultant in order to continue to access Consultant's
experience and transition his knowledge of Company's business and the cardiac
surgery industry generally, and Consultant desires to be retained by Company
pursuant to the terms of this Agreement.


NOW, THEREFORE, Company and Consultant agree as follows:


1. Services.  Company and Consultant have agreed that Consultant will separate
from employment with Company on or about March 31, 2017 (the actual date of
separation shall be deemed the "Separation Date"). Following the Separation
Date, Consultant agrees to perform consulting services of the nature and type
described in Exhibit A, as may be requested from time to time by Company (the
"Services").


2. Compensation and Expenses.  As compensation for the Services performed by
Consultant under this Agreement, and in order to to maintain Consultant's
availability to provide the Services, Company will pay Consultant the amounts
stated in Exhibit A.


3. Taxes.  Consultant shall have sole responsibility for withholding and payment
of all applicable taxes or contributions imposed or required under applicable
law with respect to any amounts paid by Company to Consultant under this
Agreement.


4. Confidential Information.  Consultant acknowledges that in the course of
performing the Services he may receive or be given access to information Company
regards as confidential or proprietary ("Confidential Information"). Consultant
agrees that he will not disclose any Confidential Information to any third party
or use same for his own benefit without the prior written consent of a duly
authorized officer of Company.  The foregoing restrictions will not apply to any
information from and after the time it becomes public knowledge as a result of
conduct or circumstances other than the Consultant's breach of this covenant.
Consultant represents that during the Term no business relationships, employment
relationships and consulting obligations of Consultant shall involve the
disclosure of Company's Confidential Information.


1

--------------------------------------------------------------------------------

5. Term and Termination.  Unless terminated earlier or extended by agreement of
the parties, the term of this Agreement shall be for the period commencing on
the Effective Date and ending on the four (4) year anniversary of the Separation
Date (the "Term").  Company may terminate this Agreement with or without cause
on thirty (30) days written notice; provided, however, that if Company
terminates this Agreement without cause it will pay Consultant the remaining
compensation to which he would otherwise be eligible under Exhibit A had this
Agreement run the full Term.
6. Independent Contractor Status; No Agency.  Consultant's relationship to
Company will be that of an independent contractor.  The Parties do not intend
that any agency or partnership relationship be created between them by this
Agreement.  Consultant understands and agrees that Consultant is not an employee
of Company.  Consultant agrees that Consultant is not entitled to any Company
employee benefits or benefit plans of any kind under this Agreement. Consultant
shall have no authority or right, express or implied, to assume or create any
obligation or responsibility on behalf of Company or to bind Company in any
manner without the express authorization of Company.  Consultant will not
represent the contrary, either expressly or implicitly, to anyone.
IN WITNESS WHEREOF, the Parties have caused this Consulting Agreement to be
executed and effective as of the Effective Date.


MICHEL DARNAUD
LIVANOVA FRANCE SAS
       
By:/s/ Michel
Darnaud                                                            
By: /s/ Yann
Journ                                                                                 
     
Print Name:  Yann
Journo                                                                 
     
Title:  Vice President,
HR                                                                
   
Date:  August 4,
2016                                                                    
Date:  August 4,
2016                                                                           



2

--------------------------------------------------------------------------------

EXHIBIT A


CONSULTING SERVICES
Consultant will, during the Term of this Agreement, be available upon reasonable
notice from Company to:
·
Consult with and assist Company in transitioning management of the Cardiac
Surgery business to his successor(s);

·
Consult with and assist Company in matters relating to cardiac surgery
generally, leveraging Consultant's extensive experience in the industry;

·
With or without subpoena, to be interviewed, review documents or things, give
depositions, testify, or engage in other reasonable activities with respect to
matters concerning which Consultant has or may have knowledge as a result of or
in connection with his former employment by Company. In performing his
obligation to testify or otherwise provide information, Consultant will
truthfully, forthrightly, and completely provide the information requested; and

·
Such other industry or management consulting matters as Company and Consultant
may mutually agree in advance.

COMPENSATION
Company agrees to pay Consultant a flat consulting fee of €120.000, to be paid
in forty-eight (48) equal monthly installments, with the first payment to be
paid within 10 business days of the Separation Date. Company also agrees to
reimburse Consultant for ordinary and necessary travel or other expenses
incurred by Consultant in performing the Services and approved in advance by
Company. In the event the Services requested by Company require Consultant to be
away from his primary residence for more than three consecutive days, Consultant
will receive a per diem of €1.000 in addition to reimbursement of his actual
documented travel expenses.

